DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2022 has been entered.

Response to Amendment
Applicant’s response, filed 5 April 2022, to the last office action has been entered and made of record. 
In response to the cancellation of claim 21, it is acknowledged and made of record.
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the addition of new claims 24 and 25, they are acknowledged and made of record.
Response to Arguments
Applicant’s arguments, see p. 20 of Applicant’s reply, filed 5 April 2022, with respect to the amended independent claims 1, 8, and 14 have been fully considered and are persuasive.  The rejections of 20 December 2021 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 5-8, 13-15, 18-20, and 22-25allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the subject matter of the amended independent claims 1, 8, and 14, the prior art of record, alone or in combination, fails to fairly teach or suggest, combined with the other recited claimed subject matter, the following limitations:
“inputting the to-be-recognized feature and the preset body model feature to a pre- constructed joint prediction model, the joint prediction model is pre-constructed by: 
obtaining a plurality of positive sample images and a plurality of negative sample images respectively, to obtain a plurality of sample images, the positive sample image comprising a person, and the negative sample image comprising no person; 
obtaining training features of the sample images respectively; 
inputting the training features of the sample images and the preset body model feature to a neural network and obtaining predicted locations of joints in the sample images outputted by the neural network; 
comparing the predicted locations of the joints with real locations of the joints respectively, to obtain comparison results; 
updating a body extraction parameter and an alignment parameter based on the comparison results, the body extraction parameter being used to extract the person from a background environment in the sample images and the alignment parameter being used to represent respective correspondences between locations of joints in the preset body model feature and the predicted locations of the joints in the sample images; 
in response to determining the plurality of positive sample images reflects a sitting posture, assigning a higher weight ratio to lower body joint location data than to upper body joint location data; and 
inputting the training features of the sample images and the preset body model feature to the neural network to obtain the joint prediction model”.

Previously cited Vajda reference was relied upon to teach a method for determining a candidate pose of an imaged person based on a neural network architecture which are trained with a training dataset which includes ground truths or labels that includes people (see Vajda Fig. 2, [0080], [0094]-[0095], [0101]-[0102], [0124]-[0128]). 
Previously cited Chakravarty reference was relied upon to teach in a related system and method for identifying an unknown person based on static posture, where the training data of predefined static postures and corresponding N skeleton joints includes a sitting posture (see Chakravarty [0011]-[0014]), and that the skeleton structure of determined static postures of known persons are divided into four parts, including dynamic upper joints and dynamic lower joints (see Chakravarty [0040]) and that optimal feature vectors corresponding to combinations of different feature vectors and body parts are used in identifying the pose of an unknown person (see Chakravarty [0045]-[0046] and [0058]-[0059]). While the combined teachings of Chakravarty with cited teachings of Vajda and Fu would suggest to implement neural network training to include positive training samples of known persons in a sitting pose, and that the use of optimal feature vectors corresponding to different combinations of different feature vectors and body parts, e.g. dynamic upper and dynamic lower joints, to identify the pose of an unknown person, suggests a scenario where dynamic lower joint features are used as the optimal feature vectors, providing for the broadest reasonable interpretation of assigning a higher weight to lower body joint location data than to upper body joint location data; Chakravarty does not fairly teach or suggest that a higher weight ratio is assigned to lower body joint location data than to upper body joint location data in response to determining a plurality of positive sample images reflects a sitting posture. Thus, the combined teachings of Vajda, Fu, and Chakravarty fails to further teach, alone or in combination, the claimed features of “in response to determining the plurality of positive sample images reflects a sitting posture, assigning a higher weight ratio to lower body joint location data than to upper body joint location data” when combined with the other recited claim limitations.

Further search and consideration of the prior art, failed to yield a fair teaching, alone or in combination, of the noted combination of claimed subject matter. 

Martinez et al. (“A simple yet effective baseline for 3d human pose estimation”) is pertinent in teaching a system that predicts 3d positions of given 2d joint locations based on a deep convolutional network (see Martinez Abstract and sect. 3. Solution methodology), which includes sitting activities in the dataset used in training (see sect. 3.2 Data preprocessing, Training details and sect. 4. Experimental evaluation, Datasets and protocols). 
However, Martinez fails to further teach, alone or in combination, to assign a higher weight to lower body joints locations than to upper body joints locations in response to determining a plurality of training data reflects a sitting posture.

Mehta et al. (“VNect: Real-time 3D Human Pose Estimation with a Single RGB Camera”) is pertinent in teaching a real time method to capture a 3D skeletal pose of a human from a monocular RGB camera based on a convolutional neural network which regresses 2D and 3D joint positions jointly (see Mehta Abstract and sect. 4. Real-time Monocular 3D Pose Estimation), where the joint location-map loss is weighted stronger around the joint’s 2D location (see Mehta sect. 4.1 CNN Pose Regression, Loss Term), and that a sitting posture is used in the training data (see Mehta Fig. 4 and sect. 4.1 CNN Pose Regression, Training)
However, Mehta fails to further teach, alone or in combination, that in response to determining a plurality of training data reflects a sitting posture, a higher weight is assigned to lower body joints locations than to upper body joints locations.

Tekin et al. (“Learning to Fuse 2D and 3D Image Cues for Monocular Body Pose Estimation”) is pertinent in teaching a method for monocular body pose estimation which fuses deep learning based approaches of regressing from an image to 3D joint coordinates directly and to 2D joint locations which 3D coordinates are inferred (see Tekin Abstract, and sect. 3. Approach), where fusion weights are used to control where and how the fusion of the data streams occur (see Tekin sect. 3.1. Fusion Network), and that sitting and sitting down are used in the training and validation (see Tekin sect. 4.1. Datasets and Table 1). 
However, Tekin fails to further teach, alone or in combination, that in response to determining a plurality of training data reflects a sitting posture, a higher weight is assigned to lower body joints locations than to upper body joints locations.

Regarding claims 2, 5-7, 13, 15, 18-20, 22-25, they are dependent claims of independent claims 1, 8, and 14, which incorporate the allowable subject matter of the independent claims they depend from, and are therefore allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661